DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 08/29/2022, which has been entered and made of record.  Claims 13, 17, 20, 24, and 27-32 have been amended.  Claims 13-32 are pending in the application. 

Response to Arguments
 	Applicant's arguments filed on 08/29/2022 have been fully considered but they are rendered moot in view of the new grounds of rejection presented below (as necessitated by the amendment to claims 13, 20, and 27).
	The objection of claims 28-32 has been withdrawn after amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, 17-20, 22-27, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0357355 to Carrigan et al. in view of U.S. PGPubs 2019/0018572 to Jaini et al., further in view of U.S. PGPubs 2008/0274687 to Roberts et al.

Regarding claim 13, Carrigan et al. teach a method (abstract, claim 1), comprising: 
at a server system associated with a media-providing service, the server system having one or more processors and memory (Fig 1, par 0031-0032, “Media delivery system 100 can include a streaming media server 102 communicably connected to a network 104 (e.g., the Internet). User device 106 and artist device 108 can also connect to network 104 and can connect to server 102 via network 104. Streaming media server 102 can be implemented as a computer system or an interconnected set of computer systems (e.g., a server farm or multiple server farms, elements of which can be geographically dispersed as desired). Streaming media server 102 can have access to a catalog repository 110, which can store media content items that can be streamed or otherwise delivered to user device 106 and/or artist device 108. Catalog repository 110 can be implemented using large-scale data storage and retrieval technologies and can include a collection of media content items (which can be stored as computer-readable data files containing a representation of media content) as well as an index to the collection”): 
receiving, from a first client device (Fig 1, par 0038, “Artist device 108 can be similar to user device 106 and can also execute music app 120. Artist device 108 can differ from user device 106 in that artist device 108 is associated with a user account that streaming media server 102 recognizes as being affiliated with an “artist.” As used herein, an artist can be a person or entity that has created at least one media content item that is included in catalog repository 110”), video content created by the first client device (Figs 11-12, par 0074, par 0077-0089, “the selected content type corresponds to an uploaded photo or video, then at block 1214, process 1200 can perform a photo or video browsing and selection process. For instance, as described above, process 1200 can present a photo or video chooser interface. Once the photo or video to be uploaded has been selected, process 1200 can continue at block 1230 …. the user chooses to post (e.g., using “Post” control 316 of FIG. 3), then at block 1236, process 1200 can send the posting data to streaming media server 102. Posting data can include any data representative of all or part of a post and can be sent in any format as desired. In some embodiments, any uploaded content (audio, photos, video) can be included in the posting data”); 
receiving, from the first client device (Fig 1, par 0038, device 108), an indication that the video content is to be associated with a song (Fig 12, par 0077-0089, “the user can revise the text, remove or replace an included content item, select or change posting identity, attach the post to an album (e.g., as described above in the context of uploaded audio; the same option can be provided for other types of posts), flag the post as explicit, and so on. …. any uploaded content (audio, photos, video) can be included in the posting data. In some embodiments, sending posting data to server 102 can include sending a notification to server 102 that the user wants to upload a content item (e.g., a song or video), and server 102 can upload the content item in a different transaction. All posting data, including uploaded content items, can be stored in social content repository 114”); 
providing, to a second client device (Fig 1, par 0036-0037, “User device 106 can belong to a user of a streaming media service operating through streaming media server 102. User device 106 can include various general-purpose user-operable computing devices, such as a smart phone, a tablet computer, a desktop or laptop computer, a wearable computing device, or the like. In some embodiments, the provider of a streaming media service can provide a media application program 120 (also referred to as a “media app”) that, when executed on user device 106, enables user device 106 to interact with streaming media server 102 to browse catalog repository 110, search catalog repository 110, and stream selected media content items from catalog repository 110 to user device 106”), the video content in combination with the song (Fig 13, par 0101-0111, “when a user device requests an artist page, streaming media server 102 can access social content repository 114 to determine whether there are posts from the artist that should be included in the artist page … the included content type is an uploaded content item (e.g., audio, video, or photos), then at block 1316, an included content box can be rendered based on the uploaded content item (including associated artwork, song type selection, etc.)” ….provide media data to user’s devices); and 
providing, to the second client device (Fig 1, par 0036-0037, device 106), concurrently with the video content and the song (par 0032, “The index can be, e.g., a database or other structured data store that associates various items of metadata descriptive of each media content item (which can include any data descriptive of the content item or some aspect thereof) with a reference to the location where the content item is stored. The index can be used to facilitate searching and browsing of media content items stored in catalog repository 110. For example, metadata for a media content item can include a track title (e.g., song title, book title, video title), artist information (e.g., name of a band or individual performer that created the content item), album information (e.g., if the media content item is part of an album), track information (e.g., if the media content item incorporates a collection of related content items referred to as “tracks,” such as the individual songs on an album), date of creation, genre information, and so on”, Fig 13, par 0101-0111, “when a user device requests an artist page, streaming media server 102 can access social content repository 114 to determine whether there are posts from the artist that should be included in the artist page … the included content type is an uploaded content item (e.g., audio, video, or photos), then at block 1316, an included content box can be rendered based on the uploaded content item (including associated artwork, song type selection, etc.)”, Figs 14-25, par 0112-0126, “FIG. 16 shows an example of a post 1600 that includes a catalog video. Author identifier 1604 attributes the post to a solo artist, Ben Jones. As shown, Ben Jones can have a band image 1606 that is different from thumbnail image 1608 used in author identifier 1604. Text 1610 in this example includes a reference to the name of another artist (a band called Patents), and the reference can be hypertext that links to an artist page or website for the band Patents. In some embodiments, streaming media server 102 can automatically convert artist names mentioned in a post to hypertext linking to the artist's page from catalog repository 110. The catalog video is displayed in an included content box 1602 that features a “cover” image from the video (the cover image can be associated with the video in the catalog or in some cases selected by the posting user). Also included in content box 1602 are a visual cue 1612 indicating that the content item is a video (and the length of the video), and a control 1614 operable by the user to start playing the video. In some embodiments, the user may have other options, such as bookmarking the catalog video, downloading the catalog video for offline viewing, purchasing the catalog video, etc. It should also be noted that an artist can post any catalog content, including content by other artists, as in this example”).  
But Carrigan et al. keep silent for teaching receiving, from the first client device, an indication that the video content is to be associated with a song provided by the media-providing service; retrieving, from a lyrics source, lyrics associated with the song; providing for display at the first client device, concurrently with the video content created by the first client device, the lyrics associated with the song, wherein the lyrics are displayed at the first client device as a lyrics lens overlay.

    PNG
    media_image1.png
    381
    520
    media_image1.png
    Greyscale

In related endeavor, Jaini et al. teach receiving, from the first client device, an indication that the video content is to be associated with a song provided by the media-providing service (par 0076-0079, “ In response to receiving the indication to switch from the user-generated content item to the source content item, the client-side content playback module 230 may present the source video content and the recorded video content in the content item players 1110 and 1120, respectively“, Fig 3, par 0084-0092, “the processing device can provide playback of the source content item based on the user-generated audio content and/or the user-generated video content. For example, the processing device can cause video content associated with the source content item and the user-generated video content to be presented in multiple portions of a user interface … The processing device then synchronizes the mixed audio content and the recorded video content to generate a content item corresponding to the user performance. Alternatively or additionally, the processing device can transmit the user-generated video content and/or the user-generated audio content to a server device for processing and/or storage. The processing device may also transmit, to the server device, a request to generate a content item corresponding to the user performance. At 340, the processing device can receive an indication to share the generated content item. The indication may correspond to any user input, such as a user selection of a “share” button 1040 of user interface 1000, a voice command, a user gesture, etc. At block 345, the processing device transmits a request to share the generated content item to a server device (e.g., the server device 130 of FIGS. 1 and 2)” …allow user to modified video or audio or both); retrieving, from a lyrics source, lyrics associated with the song(par 0052-0054, “the content item data 290 may include captioning data related to the source content item, such as data about lyrics of the music item associated with the source content item, programming information related to the source content item (e.g., a title, a description, etc. of the source content item), etc.” … obtain video, audio, and lyrics associated with audio);  providing for display at the first client device, concurrently with the video content created by the first client device, the lyrics associated with the song, wherein the lyrics are displayed at the first client device as a lyrics lens overlay (Fig. 9, par 0064, “ the user interface 900 includes a content item player 910 and a content item player 920 for presenting the source video content and the user-generated video content. In some implementations, the source video content and the user-generated video content may be presented in association with information related to the source content item, such as a title or description of the source content item and/or the music item, lyrics of the music item, etc.” …. display lyrics overlay with video content);
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Carrigan et al. to include receiving, from the first client device, an indication that the video content is to be associated with a song provided by the media-providing service; retrieving, from a lyrics source, lyrics associated with the song; providing for display at the first client device, concurrently with the video content created by the first client device, the lyrics associated with the song, wherein the lyrics are displayed at the first client device as a lyrics lens overlay as taught by Jaini et al. to generate and send customer specify media stream through modifying current media stream to share in social network.
		But Carrigan et al. as modified by Jaini et al. keep silent for teaching providing, to the second client device, concurrently with the video content and the song, the lyrics associated with the song as the lyrics lens overlay.

    PNG
    media_image2.png
    374
    603
    media_image2.png
    Greyscale

		In related endeavor, Roberts et al. teach providing, to the second client device, concurrently with the video content and the song, the lyrics associated with the song as the lyrics lens overlay (par 0021-0022, “An encompassing and comprehensive media experience can be presented to the consumer with a package that renders mixed media (e.g. video, additional audio, interviews, lyrics, image artwork, etc.) related to a seed media (e.g. a recording of a particular song), which may be an individual work or a collection of works”, Fig 16, par 0079-0080, “The mixed media package 1621 includes an advertisement 1603 for an upcoming musical album, synchronized lyrics 1605, seed audio 1607, a consumer generated video, and a consumer generated re-mix 1611 that includes the seed audio 1607. Assume a consumer commands the player 1613 to play the consumer generated video 1609 with lyrics 1605. A presentation directive(s) in the header for the consumer media section directs the player 1613 to play the seed audio 1607 with the consumer generated video 1609. The current play directive causes the player 1613 to overlay the lyrics 1605 onto the video 1609 to create the video 1605 with overlaid lyrics. A directive for the package 1613 directs the player to sequence the advertisement 1603 for presentation after completion of the video 1605. The player 1613 concurrently sends the seed audio 1607 to speaker(s) 1615 and the video 1605 to the display 161”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Carrigan et al. as modified by Jaini et al. to include providing, to the second client device, concurrently with the video content and the song, the lyrics associated with the song as the lyrics lens overlay as taught by Roberts et al. to build a distribution station in social network to deliver content separates the owners and creators of the content from their customers to allow consumers to share the digital media content (e.g., music, eBooks, videos, games, image data, etc.) to collect helpful statistical data and interact closer with their end customers.

Regarding claim 15, Carrigan et al. as modified by Jaini et al. and Roberts et al. teach all the limitation of claim 13, and further teach wherein the video content and the indication are received from a messaging application on the first client device and provided to the second client device via the messaging application on the second client device (Carrigan et al.: par 0005, par 0035, par 0056, “Social content repository 114 can store and facilitate retrieval of posts that can be created by artists (and/or users other than artists where supported). Social content repository 114 can be implemented using large-scale data storage and retrieval technologies and can include a collection of posts (which can be stored as computer-readable data files containing a representation of the content of the post, including uploaded media content items as described below) as well as an index to the collection. In operation, streaming media server 102 can determine when presentation of social content to a user may be appropriate and can query social content repository 114 to identify specific social content items (e.g., posts) to be presented and/or to retrieve social content items for presentation”, Jaini et al.: par 0069, par 0073, par 0098, “the media viewer 111 may prompt the user to share the user-generated content item with one or more other users by presenting one or more user interfaces to the user. For example, the client-side UI generation module 210 may present a user interface 1000 as shown in FIG. 10. As illustrated in FIG. 10, the user interface 1000 may include a message 1010 that prompts the user to share the user-generated content item with one or more other users, such as one or more social connections of the user” …build a social network over internet to share the data between different users).

Regarding claim 17, Carrigan et al. as modified by Jaini et al. and Roberts et al. teach all the limitation of claim 13, and Carrigan et al. further teach further comprising, providing, to the second client device, concurrently with the video content and the song, visual display of metadata about the song, including a name of the song and an artist name (par 0032, “metadata for a media content item can include a track title (e.g., song title, book title, video title), artist information (e.g., name of a band or individual performer that created the content item), album information (e.g., if the media content item is part of an album), track information (e.g., if the media content item incorporates a collection of related content items referred to as “tracks,” such as the individual songs on an album), date of creation, genre information, and so on”, Fig 13, par 0101-0111, “when a user device requests an artist page, streaming media server 102 can access social content repository 114 to determine whether there are posts from the artist that should be included in the artist page … the included content type is an uploaded content item (e.g., audio, video, or photos), then at block 1316, an included content box can be rendered based on the uploaded content item (including associated artwork, song type selection, etc.)”).

Regarding claim 18, Carrigan et al. as modified by Jaini et al. Roberts et al. teach all the limitation of claim 13, and Carrigan et al. further teach wherein providing, to the second client device, the video content in combination with the song includes providing an audio clip of the song (par 0072-0073, par 0089, “FIG. 10 shows an example of a recording element 1000, which can correspond to recording bar 900 after the user has recorded an audio clip“, par 0109, “the included content type is an audio clip (e.g., a recorded audio clip or sound bite as described above), then at block 1320, an included content box can be rendered that provides a playback control for an audio clip“, par 0123, “FIG. 23 shows an example of a post 2300 where the included content item is an audio clip (also referred to as a “sound bite”). An audio clip can be recorded by a posting user while composing a post, e.g., as described above with reference to FIGS. 9 and 10. When a post is rendered for a user, included content box 2302 can provide a user interface to play the audio clip. The interface can show, e.g., visual indicia 2304 that the included content item is an audio clip (in this example, a speaker symbol and a duration indicator), a playback progress bar 2305, and a play control 2306 that the user can select to play the clip”).

Regarding claim 19, Carrigan et al. as modified by Jaini et al. and Roberts et al. teach all the limitation of claim 13, and Carrigan et al. further teach further comprising, providing, to the second client device, access to the song (par 0045, par 0094, “The user can select the hypertext, and a web browser or other app on the user's device can be launched to access the associated resource. In some embodiments, the URL can include an internal link to a resource within the streaming music service, e.g., a reference to a location that stores more detailed information about a catalog entry such as an album entry“, par 0100, par 0103, “streaming media server 102 can access user account information repository 112 to determine which artists the user is following, then access social content repository 114 to determine whether there are posts from artists the user is following that should be included in the feed. As yet another example, when a user device requests an album page, streaming media server 102 can access social content repository 114 to determine whether there are posts attached to the album that should be included in the album page” …build social network over internet to allow user to share video, song, and message).

Regarding claim 20, Carrigan et al. teach a server system associated with a media-providing service, comprising: one or more processors; and memory storing instructions for execution by the one or more processors (Fig 1, par 0031-0032, “Media delivery system 100 can include a streaming media server 102 communicably connected to a network 104 (e.g., the Internet). User device 106 and artist device 108 can also connect to network 104 and can connect to server 102 via network 104. Streaming media server 102 can be implemented as a computer system or an interconnected set of computer systems (e.g., a server farm or multiple server farms, elements of which can be geographically dispersed as desired). Streaming media server 102 can have access to a catalog repository 110, which can store media content items that can be streamed or otherwise delivered to user device 106 and/or artist device 108. Catalog repository 110 can be implemented using large-scale data storage and retrieval technologies and can include a collection of media content items (which can be stored as computer-readable data files containing a representation of media content) as well as an index to the collection”). The remaining limitations of the claim are similar in scope to claim 13 and rejected under the same rationale.

Regarding claims 22 and 24-26, Carrigan et al. as modified by Jaini et al. and Roberts et al. teach all the limitation of claim 20, the claims 22 and 24-26 are  similar in scope to claims 15 and 17-19 and are rejected under the same rational.

Regarding claim 23, Carrigan et al. as modified by Jaini et al. and Roberts et al. teach all the limitation of claim 22, and further teach wherein the video content is sent from a user of the first client device to a user of the second client device (Carrigan et al.: par 0005, par 0035, par 0056, “Social content repository 114 can store and facilitate retrieval of posts that can be created by artists (and/or users other than artists where supported). Social content repository 114 can be implemented using large-scale data storage and retrieval technologies and can include a collection of posts (which can be stored as computer-readable data files containing a representation of the content of the post, including uploaded media content items as described below) as well as an index to the collection. In operation, streaming media server 102 can determine when presentation of social content to a user may be appropriate and can query social content repository 114 to identify specific social content items (e.g., posts) to be presented and/or to retrieve social content items for presentation”, Jaini et al.: par 0069, par 0073, par 0098, “the media viewer 111 may prompt the user to share the user-generated content item with one or more other users by presenting one or more user interfaces to the user. For example, the client-side UI generation module 210 may present a user interface 1000 as shown in FIG. 10. As illustrated in FIG. 10, the user interface 1000 may include a message 1010 that prompts the user to share the user-generated content item with one or more other users, such as one or more social connections of the user” …build a social network over internet to share the data between different users).

Regarding claim 27, Carrigan et al. teach a non-transitory computer-readable storage medium storing instructions for execution by a server system associated with a media-providing service (Fig 1, par 0031-0032, “Media delivery system 100 can include a streaming media server 102 communicably connected to a network 104 (e.g., the Internet). User device 106 and artist device 108 can also connect to network 104 and can connect to server 102 via network 104. Streaming media server 102 can be implemented as a computer system or an interconnected set of computer systems (e.g., a server farm or multiple server farms, elements of which can be geographically dispersed as desired). Streaming media server 102 can have access to a catalog repository 110, which can store media content items that can be streamed or otherwise delivered to user device 106 and/or artist device 108. Catalog repository 110 can be implemented using large-scale data storage and retrieval technologies and can include a collection of media content items (which can be stored as computer-readable data files containing a representation of media content) as well as an index to the collection”, par 0165, “Storage subsystem 3104 can be implemented, e.g., using disk, flash memory, or any other non-transitory storage medium, or a combination of media, and can include volatile and/or non-volatile storage media. In some embodiments, storage subsystem 3104 can store one or more application and/or operating system programs to be executed by processing subsystem 3102, including programs to implement any or all operations described herein as being performed by a user device”). The remaining limitations of the claim are similar in scope to claim 13 and rejected under the same rationale.

Regarding claims 29-32, Carrigan et al. as modified by Jaini et al. and Roberts et al. teaches all the limitation of claim 27, the claims 29-32 are similar in scope to claims 22-25 and are rejected under the same rational.

Claims 14, 16, 21, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0357355 to Carrigan et al. in view of U.S. PGPubs 2019/0018572 to Jaini et al., further in view of U.S. PGPubs 2008/0274687 to Roberts et al., further in view of US Patent 10,222,939 to Lewis et al.

Regarding claim 14, Carrigan et al. as modified by Jaini et al. and Roberts teach all the limitation of claim 13, and Carrigan et al. further teach further including, prior to receiving the indication from the first client device that the video content is to be associated with the song provided by the media-providing service, providing a list of song suggestions to the first client device (par 0077-0088, “the selected content type corresponds to uploaded audio, then at block 1222, process 1200 can perform audio browsing and selection. For instance, as described above, process 1200 can present an audio chooser interface to allow the user to select an existing audio recording” …allow user to select a list audio to create a media streamer before send new created media to server), but keep silent for teaching wherein the indication is received in response to user selection of the song from the list of song suggestions.
In related endeavor, Lewis et al. teach further including, prior to receiving the indication from the first client device that the video content is to be associated with the song provided by the media-providing service, providing a list of song suggestions to the first client device, wherein the indication is received in response to user selection of the song from the list of song suggestions (col 1:51-62, “receiving, by the processing device, first user specification that one or more of the collaborative guidance controls be set for a playlist. The method further includes receiving, at the processing device, second user suggestion for addition to the playlist of one or more content items. The method also includes checking, at the processing device, the one or more content items for compliance with the first-user-specified collaborative guidance controls”, col 7:11-67, The user, having requested the creation of the playlist, may be considered to be an author of the playlist. A playlist author may be authorized by the processing logic to perform playlist management operations including selecting collaborative guidance controls for the playlist, adding content items to the playlist, removing content items from the playlist, setting a playlist title, setting a playlist description, selecting additional authors for the playlist, approving suggestions for content items to be added to the playlist, and disapproving suggestions for content items to be added to the playlist. At block 303, the processing logic may receive indication regarding a title for the playlist and/or indication regarding a description for the playlist. The indication may correspond to a title UI field element and/or a description UI field element”, col 14:13-56, “where a collaborative guidance control which applies to the playlist is that content item suggestions for addition to the playlist be selected from a specified group of content items, the processing logic may determine whether or not the suggested content items are among those specified content items. …where a collaborative guidance control which applies to the playlist is that content item suggestions for addition to the playlist employ a specified song, the checking may involve the processing considering employed song metadata in light of the specified song. For instance, where a collaborative guidance control which applies to the playlist is that content item suggestions for addition to the playlist feature a specified user, the checking may involve the processing considering featured user metadata in light of specified user”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Carrigan et al. as modified by Jaini et al. and Roberts to include wherein the indication is received in response to user selection of the song from the list of song suggestions as taught by Lewis et al. to providing indication regarding one or more available collaborative guidance controls through setting a playlist for a specified user.

Regarding claim 16, Carrigan et al. as modified by Jaini et al., Roberts, and Lewis et al. teaches all the limitation of claim 14, the claim 16 is similar in scope to claim 23 and is rejected under the same rational.

Regarding claim 21, Carrigan et al. as modified by Jaini et al. and Roberts teaches all the limitation of claim 20, the claim 21 is similar in scope to claim 14 and is rejected under the same rational.

Regarding claim 28, Carrigan et al. as modified by Jaini et al. and Roberts teaches all the limitation of claim 27, the claim 28 is similar in scope to claim 14 and is rejected under the same rational.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/           Primary Examiner, Art Unit 2612